Citation Nr: 1633568	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a left knee strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran initially filed a claim to establish service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Concerning the issue of entitlement to service connection for sleep apnea, the Board notes that in March 2001, before entering active service, the Veteran was diagnosed with obstructive sleep apnea during a private sleep study.  In April 2010 and March 2013 VA examination reports, the examiners opined that the Veteran's sleep apnea was not caused by his sand exposure during service.  Neither examination addressed the issue of aggravation.  A new VA examination is necessary to determine if the Veteran's sleep apnea pre-existed service, and if so, whether it was aggravated by his exposure to sand.

Concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, the Board notes that the Veteran has never had a VA examination to determine what, if any, psychiatric disorder he has, and whether it is etiologically related to active service.  In his June 2016 videoconference hearing, the Veteran testified that while he was initially in supply in Iraq, he volunteered for convoy escort service as a saw gunner.  The Veteran stated that there were stressor events that he encountered during his convoy duty that he believed led to his psychiatric disorder.  A remand is necessary to afford the Veteran a VA examination to determine what, if any, psychiatric disorder the Veteran is currently diagnosed with, and whether it is etiologically related to active service.

Concerning the issue of entitlement to service connection for a left knee strain, the Board notes that in a May 2013 rating decision, the Veteran was denied service connection.  In a January 2014 statement, the Veteran wrote that this statement was his formal notice and that he wanted his left knee strain to be included with his other claims.  Viewing the Veteran's January 2014 statement in the way that is most favorable to him, the Board construes it as a notice of disagreement (NOD) with the RO's May 2013 rating decision that denied service connection for left knee strain.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).

The January 2014 statement satisfies the requirements of a NOD because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2015).  Furthermore, because the January 2014 statement was received by the VA within one year of the May 2013 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2015).

Because the Veteran has filed a NOD with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for left knee strain.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his sleep apnea and psychiatric disorder.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4. After obtaining any additional records to the extent possible, the Veteran should be afforded a VA respiratory examination to determine the existence and etiology of any current diagnosis of a sleep disorder.  The claims folder and a copy of this remand should be made available to the examiners for review before the examination; the examiners must indicate that the claims folder was reviewed.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's obstructive sleep apnea existed prior to the Veteran's entrance into active service?  The examiner is specifically requested to comment on the March 2001 private sleep study.

b. If the Veteran's obstructive sleep apnea clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that the Veteran's obstructive sleep apnea was NOT aggravated by active service?

c. If the Veteran's obstructive sleep apnea did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or is otherwise related to the Veteran's active service?

5. Thereafter, schedule the Veteran for a VA mental disorders examination to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. If the Veteran is diagnosed with a psychiatric disorder, whether it is at least as likely as not (a probability of 50 percent probability or greater), that the Veteran's claimed stressors caused this disorder.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran;

b. Whether it is at least as likely as not (a probability of 50 percent probability or greater), that any psychiatric disorder diagnosed is otherwise etiologically related to the Veteran's service.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




